 Case 14-11963-amc             Doc 192-3 Filed 10/23/18 Entered 10/23/18 16:25:27                      Desc
                                  Certificate of Service Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joseph Dennis Catanese dba Catman Sports, Inc.
       Cathy Louise Catanese                                                         CHAPTER 13
                              Debtors

ABS REO Trust
                                 Movant
                vs.                                                                NO. 14-11963 AMC

Joseph Dennis Catanese dba Catman Sports, Inc.
Cathy Louise Catanese
                              Debtors
                                                                               11 U.S.C. Section 362
William C. Miller Esq.
                                 Trustee

                                     CERTIFICATE OF SERVICE

             I, Kevin G. McDonald, attorney for Movant, do hereby certify that true and correct copies of

     the foregoing Motion of ABS REO Trust for Relief From Automatic Stay and NOTICE OF

     MOTION, RESPONSE DEADLINE AND HEARING DATE have been served on October 23,

     2018, by first class mail, and/or electronic means upon those listed below:

     Debtors                                                Trustee
     Joseph Dennis Catanese                                 William C. Miller Esq.
     dba Catman Sports, Inc.                                Chapter 13 Trustee
     104 Slate Ridge Road                                   P.O. Box 1229
     Coatesville, PA 19320                                  Philadelphia, PA 19107

     Cathy Louise Catanese                                  Office of the US Trustee
     104 Slate Ridge Road                                   833 Chestnut Street, Suite 500
     Coatesville, PA 19320                                  Philadelphia, PA 19107

     Attorney for Debtors
     Joseph T. Bambrick, Jr., Esq.
     529 Reading Avenue, Suite K (VIA ECF)
     West Reading, PA 19611

     Date: October 23, 2018                             /s/Kevin G. McDonald, Esquire
                                                         Kevin G. McDonald, Esquire
                                                         KML Law Group, P.C.
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106-1532
                                                        Phone: (215) 627-1322 Fax: (215) 627-7734
                                                        Attorneys for Movant/Applicant
